         Case 3:14-cr-00295-BR          Document 49       Filed 01/06/21    Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                         Case No. 3:14cr-00295-BR-2

                              Plaintiff,          ORDER GRANTING MOTION TO
                                                  REDUCE SENTENCE
                      vs.

DONA SOUKSAMAY SINVIENGXAY,

                              Defendant.


       This matter is before the Court on the parties’ joint motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). Based on the filings to date and the agreement of the parties, and

after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons warrant a reduction of defendant’s sentence to time served

effective ten days, or the next following Monday if ten days elapses on a Saturday or Sunday, after

this order is issued, followed by a five-year term of supervised release.

       The parties agree that Ms. Sinviengxay should release to a residential reentry center. The

Court adds the following special condition of supervised release: (1) Must reside in and participate

in the program of a residential reentry center for not more than 120 days, to be released at the

direction of the probation officer; (2) Must follow the rules and regulations of the center that may



PAGE 1. ORDER APPOINTING COUNSEL
         Case 3:14-cr-00295-BR         Document 49       Filed 01/06/21     Page 2 of 2




include location monitoring; (3) and, upon release from the residential reentry center, will remain

on home confinement until March 18, 2024.

       The Court concludes that the defendant does not pose a danger to any other person or the

community. This sentence reduction is consistent with the currently applicable U.S. Sentencing

Commission policy statements.

       The Court therefore GRANTS the Joint Motion to Reduce Sentence.

       IT IS HEREBY ORDERED that an amended judgment and commitment order shall be

prepared and entered in this case in accordance with this decision. The amended judgement will

not become effective until ten days after it is entered on the docket unless that date is a Saturday

or Sunday, in which case the order will be effective the following Monday.

       DATED this 6th day of January, 2021.

                                                     /s/ Anna J. Brown


                                              The Honorable Anna J. Brown
                                              United States Senior District Court Judge




PAGE 2. ORDER APPOINTING COUNSEL
